Opinion issued September 25, 2018




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-18-00801-CR
                            ———————————
               IN RE PATRICK LEE CAMPBELL, JR., Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Patrick Lee Campbell, Jr., has filed a petition for writ of mandamus

requesting that this Court compel the trial court to rule on relator’s post-conviction

motion for forensic DNA testing and his related motion for appointment of counsel.1

We deny the petition.



1
      The underlying case is State of Texas v. Patrick Lee Campbell, Jr., cause
      number 10CR3689 in the 122nd District Court of Galveston County, Texas,
      the Honorable John Ellisor presiding.
                                 PER CURIAM

Panel consists of Justices Keyes, Bland, and Lloyd.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2